DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumi (DE 10 2008 007202) (see attached machine translation).
Regarding claims 1, 13, and 14, Katsumi discloses a metering system (item 1, figure 1) for a metering substance (paragraph [0004]), comprising a nozzle (item 14, figure 1), a feed channel for a metering substance, a discharge element (item 13, figure 1) and a piezo actuator (item 16, figure 1) coupled to the discharge element and/or the nozzle (paragraph [0039]), wherein the piezo actuator is hermetically encapsulated in a housing (item 20, figure 4) (paragraph [0041]), wherein the operation of the metering system is regulated as a function of at least one operating parameter of the encapsulated piezo actuator (paragraph [0002]).

Regarding claim 8, Katsumi discloses a thermally conducting medium (inert gas, paragraphs [0041], [0043]) and/or a medium for moisture suppression are located in the housing (62).
Regarding claim 9, Katsumi discloses a pressure compensation zone (space between housings 18 and 20, figure 4) is located in the housing.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi.
Regarding claim 2, Katsumi is silent to explicitly teaching that the housing module is designed to be vibration fatigue-resistant.
However, the dispenser of Katsumi uses piezo actuators which oscillate in the housing to precisely meter certain amount of liquids over a period of time. Therefore, It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have created, designed, and used the . 
6.	Claims 3-5, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Hong et al. (“Hong” hereinafter) (US PG PUB 2015/0300748).
Regarding claims 3-5, Katsumi does not teach a temperature sensor arranged inside the housing, on the piezo actuators, outside the housing, or inside the piezo actuators as recited in the claims. 
However, Hong teaches a similar dispenser (figure 4) with a piezoelectric actuator (items 51, 52, figure 4) wherein a temperature sensor (item 210, figure 4) is arranged inside a housing (item 10, figure 4) of the actuator on the outer wall of the piezoelectric actuator (paragraph [0030]). Hong teaches that the temperature sensor may be installed on the actuators or the pump body and transmits the temperature to a control system (paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Katsumi with the teachings of Hong in order to have a temperature sensor in the piezo actuator assembly to sense the temperature inside the housing and transmit the data to a controller for overall control and operation of the metering dispenser. 

Hong also teaches a cooling device with a cooling line and a cooling fluid that cools the actuator pump housing and operates under the control of a controller which receives data from the temperature sensors (figures 4-6, paragraphs [0011], [0030-0033]). The cooling system also allows the air supplied to the pump to be discharged during the operation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Katsumi with the teachings of Hong to provide a cooling system that cools the metering system and reduce the heat generated by the operation of the piezo actuators and also to circulate and discharge any debris or other elements out of the actuator chamber for efficient operation. 
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Raupach et al. (“Raupach” hereinafter) (WO 2009/095128) (see attached translation).
Regarding claim 6, Katsumi does not explicitly teach at least one strain gauge arranged inside the housing and/or on an outer side of the housing.
Raupach teaches another dispenser (figure 1a) with a piezo actuator module (item 01, figure 1a) with deformation sensors (items 07, 08, figure 1b).
. 

Allowable Subject Matter
8.	Claim 15 is allowed.

Response to Arguments
9.	Applicant’s arguments, regarding the rejection of claim 15 as anticipated by Katsumi have been fully considered and are persuasive.  The rejection of 15 has been withdrawn. 
10.	Applicant's arguments filed 10/07/2021 regarding the rejections of claims 1-14 under Katsumi, Hong, and Raupach have been fully considered but they are not persuasive.
11.	Applicant argued, regarding claim 1, that Katsumi does not teach a discharge element. Applicant relied upon the definition of “a discharge element” provided in the specification to argue that needle 13 of Katsumi is not the equivalent structure. Examiner respectfully disagrees and would like to point out that the features upon which applicant relies (i.e., the definition of discharge element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
15.	Applicant further argued that Katsumi does not teach hermetic encapsulating of the piezo actuator in the housing. Examiner would like to first direct attention to claim 1 which has been reinterpreted to cite element 20 of Katsumi as the housing that hermetically encapsulates the piezo actuator 16 in light of the various amendments made by the applicant to the independent claims. Katsumi clearly discussed in paragraph [0041] that housing 20 is filled with inert gas and it encapsulates as space 21 enclosed between the piezo actuator and the housing 20. Furthermore, such configuration seals the piezo actuator from the environment. Without explicitly reciting the words “hermetic seal”, Katsumi’s disclosure fulfils the requirement set out by the claim. Merriam Webster or common knowledge interprets hermetic seal as a seal that is completely airtight or gas-tight. 
16.	However, once again the applicant has read the specification and unclaimed functions and structures in the claim which are not recited in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. 
17.	Lastly, applicant argued that metal sleeve 20 of Katsumi does not correspond to the recited housing of claim 1. Applicant argues that Katsumi does not actually use the words “housing” to refer to the structure surrounding the piezo actuator and rather uses a metal sleeve. Once again, applicant has attempted to read the limitations from the specification in the claims without explicit claim recitation. Not only that, the sleeve 20 of Katsumi does indeed surround the encapsulate piezo actuator 16 as shown in figure 4 and paragraph [0041] of the disclosure. Examiner would like to once again suggest to the applicant to amend the claims with clarifying or additional language to clearly distinguish the claimed limitations from the prior art.  
18.	In view of the foregoing, claims 1-14 and 16 remain rejected as discussed in detail above over prior arts Katsumi, Wong, and Raupach

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754